PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,566,133
Issue Date: February 18, 2020
Application No. 13/979,532
Filing or 371(c) Date: 10 Oct 2013
Attorney Docket No. MKC.P.56
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182, filed January 5, 2022, to update applicant in the application.

The petition is DISMISSED.

37 CFR 1.182 states “[a]ll situations not specifically provided for in the regulations of this part will be decided in accordance with the merits of each situation by or under the authority of the Director, subject to such other requirements as may be imposed, and such decision will be communicated to the interested parties in writing. Any petition seeking a decision under this section must be accompanied by the petition fee set forth in § 1.17(f).”

The changing of the applicant’s name during the pendency of an application is provided for in 37 CFR 1.46(c), and MPEP 605.01 III. provides for filing a petition under 37 CFR 1.182 along with a certificate of correction if a “minor typographical error in the applicant’s name is not detected until after the payment of the issue fee.”

It is noted that the name of the applicant was not changed during the pendency of the application. Since the name of the applicant cannot be changed after issuance of a patent, the request to correct the applicant in the PAIR system cannot be granted.  Thus, the applicant City University of Hong Kong, cannot be named as an applicant of record in the application.  

Telephone inquiries related to this decision should be directed to the Kimberly Inabinet at (571) 272-4618. 


/KIMBERLY A INABINET/Paralegal Specialist, OPET